Argued October 15, 1925.
The assignments of error are dismissed because none of them conforms to our rules; in fact both the record and brief seem to have been prepared in disregard of our rules adopted some years ago. We have, however, examined the record and find no cause to reverse the judgment.
One matter does require notice in order that a practise, said, at the oral argument, to exist in the court below, may be discontinued. After twelve jurors had been passed and accepted by both sides, and had taken seats in the box, the trial judge, of his own volition, before the jurors were sworn in the case, dismissed two of them — unmarried women — from serving on the jury. His purpose may have been laudable enough, but as there is no authority for it, the practise should be discontinued. The limits of the discretion of the trial judge exercisable during the selection of a jury are considered in Com. v. Marion, 232 Pa. 413,418; and in Com. v. Brown, 23 Pa. Superior Court 470. *Page 396 
In this case, appellant suffered no harm. When the judge excused the two women, appellant was accorded the statutory number of peremptory challenges, and she was tried by twelve jurors. A defendant is not entitled to select his jurors, though he is entitled to challenge proposed jurors as the statute provides. We refer to the matter only that the practise may be discontinued.
The judgment is affirmed and it is ordered that the appellant appear in the court below at such time as she may be there called and that she be by that court committed until she has complied with the, sentence or any part of it which had not been performed at the time this appeal was made a supersedeas.